OFFICE ACTION
Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 10,847,589 to Xiang et al, does not anticipate or suggest such limitations as: “a filling portion filled in the entire through hole, wherein a refractive index of the filling portion is greater than a refractive index of at least one film layer in the thin film transistor array layer, and/or the refractive index of the filling portion is greater than a refractive index of at least one film layer in the organic light emitting diode array layer, and/or the refractive index of the filling portion is greater than a refractive index of at least one film layer in the encapsulation layer.” (as applied to Claim 1); and “a filling portion filled in the entire through hole; and the optical sensor disposed on a side of the second surface of the substrate and corresponding to the through hole, wherein a refractive index of the filling portion is greater than a refractive index of at least one film layer in the thin film transistor array layer, and/or the refractive index of the filling portion is greater than a refractive index of at least one film layer in the organic light emitting diode array layer, and/or the refractive index of the filling portion is greater than a refractive index of at least one film layer in the encapsulation layer” (as applied to Claim 11), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note: 	None of the cited arts in IDS dated 03/12/2021 and 01/24/2022 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 04, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815